UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wi 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)-765-4372 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Rockefeller Core Taxable Bond Fund Rockefeller Intermediate Tax Exempt National Bond Fund Rockefeller Intermediate Tax Exempt New York Bond Fund Annual Report November 30, 2014 Investment Adviser Rockefeller & Co., Inc. 10 Rockefeller Plaza, Third Floor New York, New York10020 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 6 INVESTMENT HIGHLIGHTS 8 SCHEDULES OF INVESTMENTS 14 STATEMENTS OF ASSETS AND LIABILITIES 28 STATEMENTS OF OPERATIONS 30 STATEMENTS OF CHANGES IN NET ASSETS 32 FINANCIAL HIGHLIGHTS 35 NOTES TO FINANCIAL STATEMENTS 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 48 NOTICE OF PRIVACY POLICY & PRACTICES 49 ADDITIONAL INFORMATION 50 Rockefeller Funds Dear Shareholders: 2014 was a complex and sometimes counterintuitive experience for the bond markets and fixed income investors.Despite impressive momentum in the U.S. economy and what appears to be the beginning of potential monetary policy normalization, bond yields fell over the course of the year and provided an unexpected capital gain for some investors.We expect more muted return potentials ahead as U.S. economic momentum confronts both low interest rate levels and emergency monetary policy accommodation.As a result of lower interest rates during 2014, broad fixed income market indices had strong performance since the Funds’ inception (December 26, 2013) through their fiscal year ended November 30, 2014, with the Barclays Aggregate Bond Index returning +5.94% and the Barclays 5-Year Municipal Bond Indexup +3.48% over the same period. U.S. Economy versus Global Slowing After ending 2013 on a high in terms of expectations, extreme winter weather along with emerging market and geopolitical unrest quickly cast a pall on U.S. economic growth early in 2014.However, the economic picture in the U.S. has since changed as evidenced by greater than 3.5% gross domestic product (GDP) growth in 4 out of the last 5 quarters.1Over this time, the U.S. unemployment rate has plunged from 7.5% to 5.9%, while wage inflation pressures have risen.Broader inflation, as measured by the Federal Reserves’ favored personal consumption expenditures (PCE) deflator (which looks at changes in personal consumption), has moved higher but remains below the 2% target due to commodity and goods deflation emanating from slower growth abroad.Indeed, deflationary forces in Europe became so acute during 2014 that the European Central Bank (ECB) cut the interest rate paid on deposits to negative 0.20%.This action unleashed a massive downward force on interest rates across the globe.We expect this pressure to persist on global bond markets until political will is sufficient at the ECB to expand its asset purchases in a similar fashion to what the U.S. experienced over the last several years.This will take time but is expected to relieve deflationary pressure and eventually lower bond yields across the globe. Federal Reserve Policy and the Bond Market Early in 2014, Chairman Ben Bernanke retired from the Federal Open Market Committee and passed the baton to Chairwoman Janet Yellen.Thus far, Chair Yellen has led a balanced view and cautious normalization of monetary policy by first eliminating bond purchases in October.Lower oil prices and its suppressing impact on headline inflation appear to be the main impediment at this time to further normalizing policy with outright hikes in short-term interest rates.While we believe the labor market in the U.S. should be healed enough to support a rise in short-term interest rates in the spring of 2015, impacts on longer-term maturity yields, however, are likely to be muted due to global forces.These competing forces could cause a spike in market volatility in 2015. Rockefeller Core Taxable Bond Fund Since inception through the Fund’s fiscal year end of November 30, 2014, the Institutional Class shares of the Fund had strong absolute returns of +3.87% (net), but lagged the Barclays Aggregate Bond Index benchmark which returned 5.94%.Detracting from relative performance were low returns from cash held during the Fund’s initial investment phase, the Fund’s defensive positioning toward interest rates rising on economic improvement and an underweight to mortgage securities which have benefitted from 1 For the period from 7/1/2013 through 9/30/2014. 3 significant demand in the low volatility environment.Excess yield available in corporate and taxable municipal bonds, barbelled positioning toward both short and long-term maturities, as well as the larger price appreciation in corporate and taxable municipal bonds, were positive contributors to relative returns. Rockefeller Intermediate Tax Exempt National Bond Fund Since inception through the Fund’s fiscal year end of November 30, 2014, the Institutional Class shares of the Fund had strong absolute returns of +2.97% (net), while the Barclays 5-Year Municipal Bond Index returned +3.48%.Detracting from relative performance was the low returns from cash held during the Fund’s initial investment phase, the Fund’s defensive positioning toward interest rates rising on economic improvement, and the higher overall quality of issuers held in the portfolio during a period when lower quality, higher yielding bonds were in favor.Favorable positioning of the portfolio toward a “flattening” of the yield curve, or a decrease in the extra yield available between short and long maturities, boosted relative returns. Rockefeller Intermediate Tax Exempt New York Bond Fund Since inception through the Fund’s fiscal year end of November 30, 2014, the Institutional Class shares of the Fund had strong absolute returns of +2.44% (net), while the Barclays 5-Year Municipal Bond Index returned +3.48%.Detracting from relative performance was the low returns from cash held during the Fund’s initial investment phase, the Fund’s defensive positioning toward interest rates rising on economic improvement, and the higher overall quality of issuers held in the portfolio during a period where lower quality, higher yielding bonds were in favor.Favorable positioning of the portfolio toward a “flattening” of the yield curve, or a decrease in the extra yield available between short and long maturities, boosted relative returns. Looking Forward U.S. economic growth appears to have momentum heading into 2015.We believe GDP growth of around 3% annualized coupled with steady employment gains and both wage and core inflation gains are likely to necessitate a rising short-term interest rate environment over the course of the year.Further central bank stimulus to halt price pressures in Europe as well as reforms in China to stimulate consumer demand may further a need for policy normalization in the U.S.As a result, we favor a defensive position in intermediate bonds that we expect will likely have a high sensitivity to Fed interest rate changes.A change in our assessment of likely divergent interest rate policies between the U.S. and Europe would be a factor that could change this view.While still some way removed from a recession in the U.S., we favor corporate bonds and high quality municipals as we believe they remain prudent sources of potential additional yield.Contagion of slowing global growth and/or oil price volatility into the domestic U.S. outlook is a risk factor that could trigger a change.We expect that mortgage-backed securities could reverse some of the outperformance in the year ahead due to increasing volatility and remain cautious in the sector.We remain focused on essential service revenue bonds as well high quality general obligation bonds in the tax-exempt sector. Pension obligations continued to build as a burden on state and local government balance sheets and transparency in their reporting is expected to bring more focus and likely higher borrowing costs to those most exposed.We are hard-pressed to find a case for a reversal of this decay without massive public policy change in the next few years. In summary, we believe bond return potentials are likely to be muted with potential for negative total returns during an initial phase of interest rate hikes in the U.S. in 2015. 4 Even in this return context, however, we believe high quality bond portfolios can remain an important diversifying component of asset allocations in 2015 and beyond even if total returns enter a period of low relative performance versus historical experience. Sincerely, Mark Iannarelli, CFA Portfolio Manager and Director of Fixed Income at Rockefeller & Co., Inc. Opinions expressed are those of Rockefeller & Co., Inc. and are subject to change, are not guaranteed and should not be considered investment advice. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a current prospectus. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds are susceptible to adverse economic, political, tax, or regulatory changes which may magnify other risks.Income from tax-exempt funds may become subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors.Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investing in the municipal securities market is volatile and can be significantly affected by adverse tax, legislative or political changes and the financial condition of the issuers of municipal securities. Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic development. The Funds may invest in restricted securities or “private placement” transactions. Private placement securities are not registered under the Securities Act, and are subject to restrictions on resale. As such they are often both difficult to sell and to value. The Funds may invest in ETF’s which are subject to additional risks, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange on which they trade, which may impact a Fund’s ability to sell its shares. The Rockefeller Intermediate Tax Exempt New York Bond Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund, specifically in the State of New York issues. The Barclays Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance. The Barclays 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market. The index is the 5-year (4-6) component of the Barclays Municipal Bond Index. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term investment grade tax-exempt bond market. One cannot invest directly in an index. Personal consumption expenditures (PCE) deflator is an indicator used in the United States, for calculating the increase in average pricing for all domestic personal consumption. The Rockefeller Funds are distributed by Quasar Distributors, LLC. 5 Rockefeller Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/14 – 11/30/14). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual Retirement Accounts (“IRAs”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 Rockefeller Funds Expense Examples (Continued) (Unaudited) Rockefeller Core Taxable Bond Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 – June 1, 2014 November 30, 2014 November 30, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 183/365. Rockefeller Intermediate Tax Exempt National Bond Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 – June 1, 2014 November 30, 2014 November 30, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 183/365. Rockefeller Intermediate Tax Exempt New York Bond Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2014 – June 1, 2014 November 30, 2014 November 30, 2014* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 183/365. 7 Rockefeller Core Taxable Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in taxable fixed-income securities.“Fixed-income securities” include corporate, government and municipal bonds, asset-backed and mortgage-backed securities, and other fixed-income instruments.The Fund invests primarily in investment grade fixed-income securities.Investment grade securities are fixed-income securities rated in the top four ratings categories by independent rating organizations such as Standard & Poor’s Ratings Group (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) or another nationally recognized statistical rating organization (“NRSRO”), or deemed by the Adviser to be of comparable quality.The Adviser anticipates the Fund’s weighted average duration will be more than three years but less than ten years. Allocation of Portfolio Holdings as of November 30, 2014 (% of Investments) Total Returns as of November 30, 2014 Rockefeller Barclays Core Taxable Aggregate Bond Fund Bond Index Since Inception (12/26/13) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 855-369-6209. Continued 8 Rockefeller Core Taxable Bond Fund Investment Highlights (Continued) (Unaudited) Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclays Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.One cannot invest directly in an index. Growth of $1,000,000 Investment * Inception Date 9 Rockefeller Intermediate Tax Exempt National Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in municipal bonds and other fixed-income securities that generate income exempt from regular federal income tax, including the federal alternative minimum tax (“AMT”).The Fund may invest in all types of municipal bonds, including, but not limited to, general obligation bonds and industrial development bonds.The Fund may also invest in asset-backed and mortgage-backed securities, other investment companies, ETFs and the obligations of other issuers that pay interest that is exempt from regular federal income taxes.While the Fund will invest primarily in tax free securities, it is possible that up to 20% of the Fund’s total assets may be invested in securities that generate income that is not exempt from regular federal income tax, including the AMT.The Fund invests primarily in investment grade municipal bonds and other types of fixed-income securities.Investment grade securities are fixed-income securities rated in the top four ratings categories by independent rating organizations such as S&P and Moody’s or another NRSRO, or, if unrated, deemed by the Adviser to be of comparable quality.While the Fund may invest in securities of any duration, the Adviser anticipates the weighted average duration of the Fund’s portfolio will be more than three years but less than ten years. Allocation of Portfolio Holdings as of November 30, 2014 (% of Investments) Total Returns as of November 30, 2014 Rockefeller Intermediate Tax Exempt Barclays 5-Year National Bond Fund Municipal Bond Index Since Inception (12/26/13) % % Continued 10 Rockefeller Intermediate Tax Exempt National Bond Fund Investment Highlights (Continued) (Unaudited) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 855-369-6209. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclay 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market.The index is the 5-Year (4-6) component of the Barclays Municipal Bond Index.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment * Inception Date 11 Rockefeller Intermediate Tax Exempt New York Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in municipal bonds and other fixed-income securities whose interest is exempt from regular federal, New York State and New York City personal income tax, including the federal AMT.The Fund may invest in all types of municipal bonds, including, but not limited to, general obligation bonds, industrial development bonds, and other obligations issued by the State of New York, its subdivisions, authorities, instrumentalities and corporations.The Fund may also invest in asset-backed and mortgage-backed securities, other investment companies, ETFs and the obligations of other issuers that pay interest that is exempt from regular federal and New York personal income taxes.While the Fund will invest primarily in tax free securities, it is possible that up to 20% of the Fund’s total assets may be invested in securities that generate income that is not exempt from regular federal income tax, New York State and New York City personal income tax, including the federal AMT.The Fund invests primarily in investment grade fixed-income securities rated in the top four ratings categories by independent rating organizations such as S&P and Moody’s or another NRSRO, or deemed by the Adviser to be of comparable quality.While the Fund may invest in securities of any duration, the Adviser anticipates the weighted average duration of the Fund’s portfolio will be more than three years but less than ten years.The Fund is non-diversified. Allocation of Portfolio Holdings as of November 30, 2014 (% of Investments) Total Returns as of November 30, 2014 Rockefeller Intermediate Tax Exempt Barclays 5-Year New York Bond Fund Municipal Bond Index Since Inception (12/26/13) % % Continued 12 Rockefeller Intermediate Tax Exempt New York Bond Fund Investment Highlights (Continued) (Unaudited) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 855-369-6209. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclay 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market.The index is the 5-Year (4-6) component of the Barclays Municipal Bond Index.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment * Inception Date 13 Rockefeller Core Taxable Bond Fund Schedule of Investments November 30, 2014 Principal Amount Value Corporate Bonds – 41.85% Air Freight & Logistics – 2.47% FedEx Corp. 4.900%, 01/15/2034 $ $ Commercial Banking – 8.92% Bank of America NA 5.300%, 03/15/2017 BB&T Corp. 1.600%, 08/15/2017 Wachovia Corp. 5.750%, 02/01/2018 Consumer Lending – 3.05% Associates Corporation of North America 6.950%, 11/01/2018 Diversified Banks – 2.84% JPMorgan Chase Bank NA 6.000%, 10/01/2017 Drug Retail – 2.96% CVS Health Corp. 1.200%, 12/05/2016 Industrial Conglomerates – 2.95% General Electric Capital Corp. 6.750%, 03/15/2032 Integrated Telecommunication Services – 2.14% Verizon Communications, Inc. 6.400%, 09/15/2033 Investment Banking & Brokerage – 5.94% Morgan Stanley 7.250%, 04/01/2032 The Goldman Sachs Group, Inc. 6.125%, 02/15/2033 Life Sciences Tools & Services – 2.93% Thermo Fisher Scientific, Inc. 2.250%, 08/15/2016 The accompanying notes are an integral part of these financial statements. 14 Rockefeller Core Taxable Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value Regional Banks – 5.71% Fifth Third Bancorp 3.625%, 01/25/2016 $ $ KeyCorp 5.100%, 03/24/2021 Restaurants – 1.94% Yum Brands, Inc. 6.250%, 03/15/2018 Total Corporate Bonds (Cost $30,717,860) Municipal Bonds – 16.17% California – 1.56% Sacramento County Sanitation Districts Financing Authority 1.406%, 12/01/2017 Colorado – 0.67% Colorado Housing & Finance Authority 0.720%, 11/01/2016 Maryland – 0.67% Maryland Community Development Administration 1.125%, 09/01/2016 Massachusetts – 1.03% Massachusetts Health & Educational Facilities Authority 5.260%, 10/01/2018 New York – 8.03% County of Westchester, NY 5.000%, 06/01/2024 Metropolitan Transportation Authority 3.118%, 07/01/2025 New York City Transitional Finance Authority Future Tax Secured Revenue 4.587%, 08/01/2022 5.210%, 08/01/2017 New York State Housing Finance Agency 5.167%, 09/15/2016 New York State Urban Development Corp. 1.000%, 03/15/2017 Port Authority of New York & New Jersey 5.859%, 12/01/2024 The accompanying notes are an integral part of these financial statements. 15 Rockefeller Core Taxable Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value Oklahoma – 0.37% Oklahoma Capital Improvement Authority 4.542%, 07/01/2023 $ $ Oregon – 2.05% Oregon State Lottery 1.890%, 04/01/2020 Texas – 0.36% City of Houston, TX Combined Utility System Revenue 3.228%, 05/15/2022 Utah – 1.43% State of Utah 3.289%, 07/01/2020 Total Municipal Bonds (Cost $11,996,762) U.S. Government Agency Issue – 6.16% Federal Home Loan Banks 0.750%, 12/30/2016 5.000%, 11/17/2017 Total U.S. Government Agency Issue (Cost $4,586,291) U.S. Government Note/Bond – 22.45% United States Treasury Notes/Bond 0.875%, 04/30/2017 0.875%, 05/15/2017 5.375%, 02/15/2031 3.125%, 08/15/2044 Total U.S. Government Note/Bond (Cost $16,394,582) Shares Mutual Funds – 10.15% Vanguard GNMA Fund Total Mutual Funds (Cost $7,350,037) The accompanying notes are an integral part of these financial statements. 16 Rockefeller Core Taxable Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value Certificates of Deposit – 1.69% GE Capital Bank 1.350%, 06/22/2016 $ $ Total Certificates of Deposit (Cost $1,256,745) Shares Money Market Funds – 1.01% Fidelity Institutional Money Market Fund – Government Portfolio, 0.010% (a) Total Money Market Funds (Cost $753,345) Total Investments (Cost $73,055,622) – 99.48% Other Assets in Excess of Liabilities – 0.52% Total Net Assets – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at November 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments November 30, 2014 Principal Amount Value Municipal Bonds – 92.92% Arizona – 0.53% Arizona State University 4.000%, 07/01/2015 $ $ City of Phoenix, AZ 5.000%, 07/01/2019 California – 1.22% San Francisco Bay Area Rapid Transit District 5.000%, 08/01/2026 Colorado – 0.83% City & County of Denver, CO Airport System Revenue 5.000%, 11/15/2017 Connecticut – 4.11% State of Connecticut 5.000%, 11/01/2023 4.750%, 12/15/2024 University of Connecticut 5.000%, 02/15/2024 District of Columbia – 0.71% District of Columbia 5.000%, 12/01/2023 Florida – 0.77% Hillsborough County School Board 5.000%, 07/01/2024 State of Florida 4.750%, 06/01/2026 State of Florida Lottery Revenue 5.000%, 07/01/2025 Kansas – 0.32% City of Wichita, KS 5.000%, 06/01/2016 Kentucky – 1.62% Kentucky Turnpike Authority 5.000%, 07/01/2015 Louisville & Jefferson Country Metropolitan Sewer District 5.000%, 05/15/2027 The accompanying notes are an integral part of these financial statements. 18 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value Louisiana – 3.51% State of Louisiana 5.000%, 12/01/2016 $ $ 5.000%, 08/01/2022 Maryland – 0.81% County of Prince George’s, MD 4.000%, 09/15/2016 Massachusetts – 7.55% City of Boston, MA 4.000%, 03/01/2028 Commonwealth of Massachusetts 5.500%, 06/01/2015 5.500%, 11/01/2016 5.500%, 12/01/2022 Massachusetts Water Resources Authority 5.000%, 08/01/2015 The Massachusetts Clean Water Trust 5.000%, 02/01/2016 Minnesota – 1.63% State of Minnesota 5.000%, 06/01/2017 Missouri – 3.19% Missouri State Environmental Improvement & Energy Resources Authority 4.750%, 07/01/2022 Nevada – 6.92% City of Las Vegas, NV 5.000%, 05/01/2023 County of Clark, NV 5.000%, 06/01/2027 State of Nevada 5.000%, 12/01/2026 New Jersey – 2.96% New Jersey Education Facilities Authority 5.000%, 07/01/2015 New Jersey Transportation Trust Fund Authority 5.000%, 06/15/2015 The accompanying notes are an integral part of these financial statements. 19 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value New York – 16.21% Arlington Central School District 5.000%, 12/15/2024 $ $ City of New York, NY 5.250%, 09/01/2016 5.000%, 04/01/2017 Metropolitan Transportation Authority 5.000%, 11/01/2016 5.000%, 11/15/2024 New York City Transitional Finance Authority Future Tax Secured Revenue 5.000%, 11/01/2016 New York State Housing Finance Agency 0.650%, 11/01/2016 New York State Thruway Authority 5.000%, 03/15/2016 5.000%, 03/15/2020 New York State Urban Development Corp. 5.000%, 03/15/2022 5.000%, 12/15/2023 Port Authority of New York & New Jersey 5.000%, 12/01/2017 5.000%, 07/15/2021 5.000%, 09/01/2028 Tobacco Settlement Financing Corporation 5.000%, 06/01/2022 North Carolina – 1.60% City of Charlotte, NC Airport Revenue 5.000%, 07/01/2025 City of Winston-Salem NC Water & Sewer System Revenue 4.000%, 06/01/2016 Ohio – 3.00% Ohio Higher Education Facility Commission 5.000%, 01/01/2026 5.250%, 01/01/2029 Oregon – 2.08% City of Portland, OR Sewer System Revenue 5.000%, 08/01/2018 The accompanying notes are an integral part of these financial statements. 20 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value Oregon – 2.08% (Continued) State of Oregon 5.000%, 05/01/2017 $ $ Pennsylvania – 3.50% Commonwealth of Pennsylvania 5.000%, 04/01/2017 5.000%, 11/01/2020 Pennsylvania Economic Development Financing Authority 5.000%, 07/01/2022 Pennsylvania Housing Finance Agency 4.375%, 10/01/2022 Southeastern Pennsylvania Transportation Authority 5.000%, 03/01/2026 Texas – 20.08% Alamo Community College District 4.500%, 08/15/2024 City of Garland, TX 5.000%, 02/15/2028 City Public Service Board of San Antonio, TX 5.250%, 02/01/2024 County of Harris, TX 4.250%, 08/15/2016 County of Lubbock, TX 4.500%, 02/15/2023 Dallas Area Rapid Transit 5.000%, 12/01/2022 5.000%, 12/01/2024 Dallas/Fort Worth International Airport 5.000%, 11/01/2026 La Joya Independent School District 5.000%, 02/15/2029 North East Independent School District 5.000%, 08/01/2026 North Texas Municipal Water District 5.000%, 09/01/2024 State of Texas 4.000%, 08/01/2016 The accompanying notes are an integral part of these financial statements. 21 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value Texas – 20.08% (Continued) Texas State University System 5.000%, 03/15/2021 $ $ Texas Transportation Commission State Highway Fund 5.000%, 04/01/2019 Virginia – 6.33% City of Hampton, VA 5.000%, 01/15/2016 Virginia College Building Authority 4.500%, 09/01/2026 Virginia Commonwealth Transportation Board 5.000%, 05/15/2022 Virginia Housing Development Authority 2.750%, 03/01/2017 Virginia Public School Authority 5.000%, 04/15/2017 Washington – 2.92% City of Seattle, WA Municipal Light & Power Revenue 5.000%, 02/01/2022 City of Seattle, WA Water System Revenue 5.000%, 02/01/2021 County of King, WA Sewer Revenue 5.000%, 01/01/2023 Wisconsin – 0.52% City of Milwaukee, WI 5.000%, 05/01/2026 Total Municipal Bonds (Cost $60,954,756) Shares Money Market Funds – 15.13% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $9,946,936) Total Investments (Cost $70,901,692) – 108.05% Liabilities in Excess of Other Assets – (8.05)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at November 30, 2014. The accompanying notes are an integral part of these financial statements. 22 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments November 30, 2014 Principal Amount Value Municipal Bonds – 98.76% Kansas – 2.00% City of Wichita, KS 5.000%, 06/01/2016 $ $ Nevada – 2.16% State of Nevada 5.000%, 12/01/2026 New York – 87.56% Battery Park City Authority 5.000%, 11/01/2016 5.000%, 11/01/2017 Briarcliff Manor Union Free School District 5.000%, 11/15/2017 City of New York, NY 5.000%, 08/01/2022 5.000%, 08/01/2022 County of Erie, NY 2.000%, 09/15/2015 5.000%, 09/15/2022 County of Orange, NY 2.000%, 08/15/2016 County of Westchester, NY 3.000%, 06/01/2016 4.000%, 07/01/2022 4.000%, 07/01/2022 Erie County Fiscal Stability Authority 5.000%, 04/01/2016 5.000%, 07/01/2017 5.000%, 05/15/2021 5.000%, 12/01/2024 Hendrick Hudson Central School District 2.000%, 04/15/2015 Housing Development Corporation 1.150%, 11/01/2017 Metropolitan Transportation Authority 5.000%, 11/01/2016 5.000%, 11/15/2025 5.000%, 11/15/2026 5.000%, 11/15/2028 Nassau County Interim Finance Authority 4.000%, 11/15/2016 The accompanying notes are an integral part of these financial statements. 23 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value New York – 87.56% (Continued) New York City Transitional Finance Authority Building Aid Revenue 5.000%, 01/15/2023 $ $ 5.000%, 07/15/2024 New York City Transitional Finance Authority Future Tax Secured Revenue 5.000%, 08/01/2021 New York City Trust of Cultural Resources 4.000%, 08/01/2017 5.000%, 04/01/2026 New York Local Government Assistance Corp. 5.000%, 04/01/2017 New York State Bridge Authority 4.000%, 01/01/2016 New York State Dormitory Authority 5.000%, 07/01/2016 5.750%, 07/01/2016 4.000%, 07/01/2017 5.000%, 07/01/2020 5.000%, 07/01/2021 5.000%, 10/01/2022 5.000%, 08/15/2024 5.000%, 07/01/2026 5.250%, 07/01/2028 New York State Environmental Facilities Corp. 5.500%, 06/15/2015 4.000%, 08/15/2015 5.000%, 12/15/2021 5.000%, 06/15/2021 New York State Housing Finance Agency 0.650%, 11/01/2016 New York State Thruway Authority 5.000%, 04/01/2015 5.000%, 04/01/2016 5.000%, 04/01/2017 5.000%, 04/01/2018 5.000%, 01/01/2024 New York State Urban Development Corp. 5.000%, 12/15/2018 5.000%, 12/15/2022 Ossining Union Free School District 2.250%, 09/01/2017 The accompanying notes are an integral part of these financial statements. 24 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value New York – 87.56% (Continued) Port Authority of New York & New Jersey 5.000%, 12/01/2017 $ $ 5.000%, 07/15/2023 5.000%, 11/15/2026 Suffolk County Water Authority 5.000%, 06/01/2023 The New York Power Authority 5.000%, 11/15/2017 5.000%, 11/15/2018 5.000%, 11/15/2020 Tobacco Settlement Financing Corp. 5.000%, 06/01/2022 Town of Huntington, NY 2.125%, 12/01/2016 4.000%, 11/15/2017 Triborough Bridge & Tunnel Authority 5.000%, 11/15/2016 5.000%, 11/15/2022 Utility Debt Securitization Authority 5.000%, 12/15/2018 Village of Bronxville, NY 4.000%, 06/01/2017 Ohio – 1.08% Ohio Higher Education Facility Commission 5.000%, 01/01/2026 Pennsylvania – 1.47% Southeastern Pennsylvania Transportation Authority 5.000%, 03/01/2026 Texas – 3.77% Dallas Area Rapid Transit 5.000%, 12/01/2022 Dallas/Fort Worth International Airport 5.000%, 11/01/2026 Houston Independent School District 5.000%, 02/15/2024 The accompanying notes are an integral part of these financial statements. 25 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) November 30, 2014 Principal Amount Value Washington – 0.72% County of King, WA Sewer Revenue 5.000%, 01/01/2023 $ $ Total Municipal Bonds (Cost $38,149,195) Shares Money Market Funds – 7.26% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $2,813,231) Total Investments (Cost $40,962,426) – 106.02% Liabilities in Excess of Other Assets – (6.02)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at November 30, 2014. The accompanying notes are an integral part of these financial statements. 26 (This Page Intentionally Left Blank.) 27 Rockefeller Funds Statements of Assets and Liabilities Assets Investments, at value (cost $73,055,622, $70,901,692, and $40,962,426, respectively) Dividends and interest receivable Other assets Total Assets Liabilities Payable for investments purchased Payable to the Adviser Payable for fund shares redeemed Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on investments Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share The accompanying notes are an integral part of these financial statements. 28 November 30, 2014 Rockefeller Rockefeller Rockefeller Intermediate Intermediate Core Taxable Tax Exempt Tax Exempt Bond Fund National Bond Fund New York Bond Fund $ $ $ — — $ The accompanying notes are an integral part of these financial statements. 29 Rockefeller Funds Statements of Operations Investment Income Dividend income Interest income Total Investment Income Expenses Management fees Administration and accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Legal fees Chief Compliance Officer fees Custody fees Trustees’ fees Reports to shareholders Other expenses Total expense before recoupment or waivers Expense waiver by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations Funds commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 30 For the Period Ended November 30, 2014(1) Rockefeller Rockefeller Rockefeller Intermediate Intermediate Core Taxable Tax Exempt Tax Exempt Bond Fund National Bond Fund New York Bond Fund $ $ $ ) ) ) $ $ $ The accompanying notes are an integral part of these financial statements. 31 Rockefeller Core Taxable Bond Fund Statement of Changes in Net Assets Period From December 26, 2013(1) to November 30, From Operations Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ The Fund commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 32 Rockefeller Intermediate Tax Exempt National Bond Fund Statement of Changes in Net Assets Period From December 26, 2013(1) to November 30, From Operations Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ The Fund commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 33 Rockefeller Intermediate Tax Exempt New York Bond Fund Statement of Changes in Net Assets Period From December 26, 2013(1) to November 30, From Operations Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) Net decrease in net assets resulting from distributions paid ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ The Fund commenced operations on December 26, 2013. The accompanying notes are an integral part of these financial statements. 34 Rockefeller Core Taxable Bond Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period From December 26, 2013(1) to November 30, 2014 Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Portfolio turnover rate(3) % The Institutional Class commenced operations on December 26, 2013. Per share net investment income has been calculated using the daily average share method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 35 Rockefeller Intermediate Tax Exempt National Bond Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period From December 26, 2013(1) to November 30, 2014 Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Portfolio turnover rate(3) % The Institutional Class commenced operations on December 26, 2013. Per share net investment income has been calculated using the daily average share method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 36 Rockefeller Intermediate Tax Exempt New York Bond Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period From December 26, 2013(1) to November 30, 2014 Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver, expense reimbursement(4) % After waiver, expense reimbursement(4) % Portfolio turnover rate(3) % The Institutional Class commenced operations on December 26, 2013. Per share net investment income has been calculated using the daily average share method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 37 Rockefeller Funds Notes to Financial Statements November 30, 2014 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Rockefeller Funds discussed in this Annual Report (the “Funds”) are comprised of the Rockefeller Core Taxable Bond Fund, the Rockefeller Intermediate Tax Exempt National Bond Fund and the Rockefeller Intermediate Tax Exempt New York Bond Fund, and each Fund represents a distinct, diversified series with its own investment objectives and policies within the Trust. The investment objective of the Rockefeller Core Taxable Bond Fund is to generate current income consistent with the preservation of capital.The investment objective of the Rockefeller Intermediate Tax Exempt National Bond Fund is to generate current income that is exempt from federal personal income tax consistent with the preservation of capital.The investment objective of the Rockefeller Intermediate Tax Exempt New York Bond Fund is to generate current income that is exempt from federal, New York State and New York City personal income tax consistent with the preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The Funds commenced operations on December 26, 2013. Costs incurred by the Funds in connection with the organization, registration and initial public offering of shares were paid by Rockefeller & Co., Inc. (the “Adviser”), the Funds’ investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price on the exchange that the Funds generally consider to be the principal exchange on which the securities are traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing 38 Rockefeller Funds Notes to Financial Statements (Continued) November 30, 2014 models.Short-term debt securities, such as commercial paper, bankers acceptances and US Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Municipal bonds are priced by a Pricing Service.The fair value of municipal bonds is generally evaluated in a manner similar to asset-backed securities.A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity.Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value.To the extent the inputs are based on observable inputs, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Mortgage- and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal.These securities are also normally valued by pricing service providers that use broker-dealer quotations or valuation estimates from their internal pricing models.The pricing models for these securities usually consider tranche-level attributes, estimated cash flows and market-based yield spreads for each tranche, current market data and incorporate deal collateral performance, as available.Mortgage- and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as level 2 of the fair value hierarchy. U.S. Government Notes/Bonds are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. Government Notes/Bonds are typically categorized in level 2 of the fair value hierarchy. U.S. Government Agency Issues are comprised of two main categories consisting of agency issued debt and mortgage pass-throughs.Agency issued debt securities are generally valued in a manner similar to U.S. Government Issues.Mortgage pass-throughs include to-be-announced (“TBA”) securities and mortgage pass-through certificates.TBA securities and mortgage pass-throughs are generally valued using dealer quotations.These securities are typically categorized in level 2 of the fair value hierarchy. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset 39 Rockefeller Funds Notes to Financial Statements (Continued) November 30, 2014 or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of November 30, 2014: Rockefeller Core Taxable Bond Fund Level 1 Level 2 Level 3 Total Assets: Fixed Income Securities: Certificates of Deposit $
